FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 20, 2020

                                      No. 04-20-00151-CV

                                     John PORTERFIELD,
                                           Appellant

                                                v.

                   DEUTSCHE BANK NATIONAL TRUST COMPANY,
                                   Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 18-366
                         Honorable Kirsten Cohoon, Judge Presiding


                                         ORDER
        Appellee’s brief was originally due on August 20, 2020. Appellee has been granted two
previous extensions, the latest until October 21, 2020. Each of these extensions were granted
based on appellate counsel’s scheduling conflicts. In its third unopposed motion for an extension
of time, counsel states the parties “are currently engaged in negotiations for potential resolution
of the case.” Appellee seeks an extension until November 20, 2020.
        The motion is GRANTED and appellee’s brief is due no later than November 20,
2020. Because appellee’s brief was originally due on August 20, 2020, this court will not look
favorably on further requests for an extension of time.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of October, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court